DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Oleg Loselevich on 03/17/2022.

                  The application has been amended as follows: 
                                                       In The Claims
3.	Cancel the withdrawn claim 28 and 30 from the application.
	In claim 16, at the beginning of line 7, replace “steel sheet” with --at least one steel sheet--.
	In claim 16, line 11, replace “cutting said at least one steel sheet” with -- cutting said at least one precoated steel sheet--.
	In claim 16, line 29, replace “the precoated steel blank” with --the at least one precoated steel blank--.
	In claim 16, line 32, replace “the precoated steel blank” with --the at least one 

	In claim 16, line 42, replace “the at least one heated steel blank” with --the heated at 
least one precoated steel blank--.
	In claim 16, line 43, replace “said at least one heated steel blank” with --said heated at least one precoated steel blank--.
	In claim 21, lines 1-2, replace “said at least one steel blank” with --said at least one precoated steel blank--.
	In claim 22, lines 4-5, replace “a cooled coated steel blank” with --a cooled at least one precoated steel blank--.
	In claim 23, lines 1-2, replace “said cooled coated steel blank” with --said cooled at least one precoated steel blank--.
	In claim 23, line 3, replace “said cooled coated steel blank” with --said cooled at least one precoated steel blank--.
	In claim 27, lines 1- 2, replace “after cutting said at least one steel sheet” with -- after cutting said at least one precoated steel sheet--.
	In claim 31, replace 1-3, “A process for the fabrication of structural or safety parts of vehicles comprising manufacturing a press hardened coated part according to the process of claim 16” with -- A manufacturing process according to claim 16, wherein the press hardened coated part is a structural or a safety part of vehicles--.

Allowable Subject Matter
4.	Claims 16-27, 29 and 31 are allowed.
the claims are allowed for the same reasons as indicated in the previous office action mailed on 01/28/2022; and also at least have being amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in said previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733